Name: Commission Regulation (EC) No 1326/96 of 9 July 1996 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  agricultural policy;  cooperation policy
 Date Published: nan

 Avis juridique important|31996R1326Commission Regulation (EC) No 1326/96 of 9 July 1996 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops Official Journal L 171 , 10/07/1996 P. 0007 - 0007COMMISSION REGULATION (EC) No 1326/96 of 9 July 1996 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 2989/95 (2), and in particular Article 11 (1) thereof,Whereas Commission Regulation (EC) No 658/96 (3), restricts the producers of rapeseed eligible for the compensatory payments to those producers sowing seed of specified qualities and varieties; whereas additional varieties of rapeseed which meet the eligibility criteria are now also available to producers; whereas these varieties should also be added to the list;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 The following varieties shall be added to the list in Annex II of Regulation (EC) No 658/96:Accent, Atlanta, Bison, Cavalier, Email, Isabella, ISH94.3P, Jessica, Joker, Kasimir, Leader, Licolly, LCH193, Magnum, Nikel, Orkan, Pascador, Profitol, Pronto, Ranger, Taifun, Tempo and Triolo.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 12.(2) OJ No L 312, 23. 12. 1995, p. 5.(3) OJ No L 91, 12. 4. 1996, p. 46.